               Case 1:04-cr-05288-AWI Document 46 Filed 06/25/20 Page 1 of 5


 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                              EASTERN DISTRICT OF CALIFORNIA
 8

 9   MICHAEL BRADFORD,                                      CASE NO. 1:04-CR-5288 AWI
                                                            (Civil Case No. 1:16-cv-0885 AWI)
10                           Petitioner
11                   v.                                     ORDER LIFTING STAY, DENYING
                                                            PETITION, AND DENYING
12   UNTIED STATES OF AMERICA,                              CERTIFICATE OF APPEALABILITY
13                           Respondent
                                                            (Doc. Nos. 42, 45)
14

15

16          This is a petition for relief from sentence under 28 U.S.C. § 2255. Petitioner, Michael
17 Bradford, through his counsel seeks relief based on the recent Supreme Court decision in Johnson

18 v. United States, 135 S.Ct. 2551 (2015). Pursuant to a suggestion from the Ninth Circuit in similar

19 cases, the Court stayed this matter in July 2016 pending resolution of three cases before the Ninth

20 Circuit. See Doc. No. 43. On June 23, 2020, Petitioner filed an amended § 2255 petition to raise

21 issues related to United States v. Davis, 139 S.Ct. 2319 (2019). See Doc. No. 45. The amended

22 petition states that Petitioner does not ask the Court or the United States to take any action at this

23 time. See id. Although Petitioner does not request that the Court act at this time, a review of the

24 petition and amended petition indicates that action is currently warranted. Therefore, the Court

25 will lift the stay, deny the petition, and deny a certificate of appealability.

26          Background
27          On February 6, 2006, Petitioner pled guilty pursuant to a plea agreement to two counts of
28 18 U.S.C. § 924(c)(1), using a firearm during a crime of violence. See Doc. Nos. 36, 38, 39. The
               Case 1:04-cr-05288-AWI Document 46 Filed 06/25/20 Page 2 of 5


 1 “crimes of violence” were robbery under 18 U.S.C. § 1951, known as “Hobbs Act robbery.” See

 2 Doc. No. 38. Petitioner admitted to having robbed a 7-11 convenience store and a Blockbuster

 3 Video store. See Doc. Nos. 36, 38.

 4          On April 24, 2006, Defendant was sentenced to 60 months imprisonment for the first count
 5 of § 924(c)(1) and 300 months imprisonment for the second count of § 924(c)(1), with the

 6 sentences to run consecutively. See Doc. Nos. 40, 41. That is, Petitioner received a total sentence

 7 of 360 months imprisonment. See id. Judgment and commitment were entered on May 2, 2006.

 8 See Doc. No. 41. Petitioner did not appeal his sentence or, except for this pending petition, file

 9 any petitions for habeas corpus relief.

10          On June 22, 2016, Petitioner filed this petition seeking relief under Johnson. See Doc. No.
11 42. On June 23, 2020, Petitioner filed his amended petition invoking Davis. See Doc. No. 45.

12          § 2255 Framework
13          28 U.S.C. § 2255 provides, in pertinent part: “A prisoner in custody under sentence of a
14 court established by Act of Congress claiming the right to be released upon the ground that the

15 sentence was imposed in violation of the Constitution or laws of the United States ... may move

16 the court which imposed the sentence to vacate, set aside or correct the sentence.” Under § 2255,

17 a district court must grant a prompt hearing to a petitioner in order to determine the validity of the

18 petition and make findings of fact and conclusions of law, “[u]nless the motions and the files and

19 records of the case conclusively show that the prisoner is entitled to no relief . . . .” 28 U.S.C. §

20 2255(b). The court may deny a hearing if the movant’s allegations, viewed against the record, fail

21 to state a claim for relief or are so palpably incredible or patently frivolous as to warrant summary

22 dismissal. United States v. Withers, 638 F.3d 1055, 1062-63 (9th Cir. 2011); Baumann v. United

23 States, 692 F.2d 565, 571 (9th Cir. 1983). A petitioner is not required to allege facts in detail, but

24 he “must make factual allegations” and cannot rest on conclusory statements. Baumann, 692 F.2d

25 at 571; United States v. Hearst, 638 F.2d 1190, 1194 (9th Cir.1980). Accordingly, an evidentiary

26 hearing is required if: (1) a petitioner alleges specific facts, which, if true would entitle him to
27 relief; and (2) the petition, files, and record of the case cannot conclusively show that the

28 petitioner is entitled to no relief. United States v. Howard, 381 F.3d 873, 877 (9th Cir. 2004).

                                                       2
              Case 1:04-cr-05288-AWI Document 46 Filed 06/25/20 Page 3 of 5


 1          Petitioner’s Argument
 2          Petitioner argues that § 924(c)(1)(A) provides that anyone convicted of using and carrying
 3 a firearm during and in relation to a crime of violence must be sentenced to a term of

 4 imprisonment of no less than five years, to run concurrently to any other sentence imposed.

 5 Further, in the case of each subsequent conviction under § 924(c), the defendant must be

 6 sentenced to at least 25 years imprisonment consecutive to any other term of imprisonment. A

 7 “crime of violence” is defined by § 924(c)(3) through either the “elements clause” of §

 8 924(c)(3)(A) or the residual clause of § 924(c)(3)(B). Under the reasoning of Johnson (and now

 9 the express holding of Davis), the § 924(c)(3)(B) residual clause is unconstitutionally vague.

10 Hobbs Act robbery, the predicate offense for Petitioner’s two § 924(c)(1) convictions, is not a

11 crime of violence under the § 924(c)(3)(A) elements clause. Because Petitioner did not commit a

12 “crime of violence” for purposes of § 924, his convictions and sentence cannot stand.

13          Discussion
14          Initially, the Court notes that even though Petitioner’s conviction became final in 2007,
15 this petition is timely. 28 U.S.C. § 2255(f) sets a one-year limitations period to a file a § 2255

16 petition. As relevant here, one of the starting dates for the one-year period is the “date on which

17 the right asserted was initially recognized by the Supreme Court, if that right has been newly

18 recognized by the Supreme Court and made retroactively applicable to cases on collateral review.”

19 28 U.S.C. § 2255(f)(3). As discussed above, Petitioner seeks relief under Johnson, which was

20 decided by the Supreme Court on June 26, 2015, and Davis, which was decided by the Supreme

21 Court on June 24, 2019. Johnson applies retroactively. See Welch v. United States, 136 S.Ct.

22 1257, 1268 (2016); Ward v. United States, 936 F.3d 914, 916 (9th Cir. 2019). Although the Ninth

23 Circuit has yet to address the issue, other circuits have concluded that Davis applies retroactively.

24 See United States v. Reece, 938 F.3d 630, 635 (5th Cir. 2019); United States v. Bowen, 936 F.3d

25 1091, 1097 (10th Cir. 2019); In re Hammond, 931 F.3d 1032, 1038 (11th Cir. 2019). The Court

26 will follow the holdings of these circuits. Since Petitioner filed his petition on June 22, 2016, his
27 petition is timely in relation to Johnson. Further, because Petitioner filed his amended petition on

28 June 23, 2020, his petition is timely in relation to Davis. The petitions comply with § 2255(f)(3).

                                                      3
              Case 1:04-cr-05288-AWI Document 46 Filed 06/25/20 Page 4 of 5


 1         With respect to the merits of Petitioner’s arguments, no relief is appropriate. Section
 2 924(c)(1) prohibits in relevant part the using or carrying of a firearm “during and in relation to a

 3 crime of violence.” 18 U.S.C. § 924(c)(1); United States v. Routon, 25 F.3d 815, 817 (9th Cir.

 4 1994). A “crime of violence” for purposes of § 924(c)(1) is defined in one of two ways, through

 5 either the “elements clause” of 18 U.S.C. § 924(c)(3)(A) or the “residual clause” of 18 U.S.C. §

 6 924(c)(3)(B). See 18 U.S.C. § 924(c)(3); United States v. Watson, 881 F.3d 782, 784 (9th Cir.

 7 2018). Davis declared that § 924(c)(3)(B), the “residual clause,” was unconstitutionally vague.

 8 Davis, 139 S.Ct. at 2336; United States v. Burke, 943 F.3d 1236, 1238 (9th Cir. 2019). If

 9 Petitioner’s conviction and sentence were dependent on the application of § 924(c)(3)(B), his

10 arguments and reliance on Davis would have merit. However, the “crimes of violence” that

11 support Petitioner’s convictions under § 924(c)(1) are two instances of Hobbs Act robbery.

12 Petitioner contends that Hobbs Act robbery is not a crime of violence under § 924(c)(3)(A).

13 Petitioner is wrong. The Ninth Circuit has recently held that Hobbs Act robbery is a crime of

14 violence under the elements clause of. § 924(c)(3)(A). United States v. Dominguez, 954 F.3d

15 1251, 1260-61 (9th Cir. 2020); see also United States v. Milsten, 2020 U.S. App. LEXIS 16100,

16 *5 (9th Cir. May 20, 2020) (following Dominguez and holding that Hobbs Act robbery is a crime

17 of violence under § 924(c)(3)(A)). Davis does not impact the § 924(c)(3)(A) elements clause.

18 United States v. Nikolla, 950 F.3d 51, 53 n.4 (2d Cir. 2020). Thus, Dominguez forecloses

19 Petitioner’s argument. In light of Dominguez, the Court must deny the petition.

20         Certificate of Appealability
21         28 U.S.C. § 2253 provides in pertinent part:
22         (a) In a habeas corpus proceeding or a proceeding under section 2255 before a
           district judge, the final order shall be subject to review, on appeal, by the court of
23         appeals for the circuit in which the proceeding is held.
24          (b) There shall be no right of appeal from a final order in a proceeding to test the
           validity of a warrant to remove to another district or place for commitment or trial a
25         person charged with a criminal offense against the United States, or to test the
           validity of such person's detention pending removal proceedings.
26
           (c)(1) Unless a circuit justice or judge issues a certificate of appealability, an appeal
27         may not be taken to the court of appeals from–
28                 (A) the final order in a habeas corpus proceeding in which the detention

                                                      4
              Case 1:04-cr-05288-AWI Document 46 Filed 06/25/20 Page 5 of 5

                     complained of arises out of process issued by a State court; or
 1                  (B) the final order in a proceeding under section 2255.
               (2) A certificate of appealability may issue under paragraph (1) only if the
 2          applicant has made a substantial showing of the denial of a constitutional right.
               (3) The certificate of appealability under paragraph (1) shall indicate which
 3          specific issue or issues satisfy the showing required by paragraph (2).
 4          The Supreme Court has found that a court should issue a certificate of appealability when
 5 the petitioner shows that jurists of reason would find it debatable whether the petition states a

 6 valid claim of the denial of a constitutional right and that jurists of reason would find it debatable

 7 whether the district court was correct in its procedural ruling. Slack v. McDaniel, 529 U.S. 473,

 8 483-84 (2000).

 9          In the present case, the Court finds there is an insufficient indication that Petitioner has
10 suffered the denial of a constitutional right which would justify the issuance of a certificate of

11 appealability. See 28 U.S.C. § 2253(c); Slack, 529 U.S. at 483-84. Given the Dominguez decision

12 (which post-dates Davis), reasonable jurists would not debate that Petitioner is not entitled to

13 federal habeas corpus relief. Therefore, the Court will deny a certificate of appealability.

14

15                                                 ORDER
16          Accordingly, IT IS HEREBY ORDERED that:
17 1.       The stay issued on July 6, 2016 is LIFTED;
18 2.       Petitioner’s 28 U.S.C. § 2255 petition (Doc. No. 42) and amended petition (Doc. No. 45)
19          are DENIED; and
20 3.       The Court DECLINES to issue a certificate of appealability.
21
     IT IS SO ORDERED.
22

23 Dated: June 24, 2020
                                                  SENIOR DISTRICT JUDGE
24

25

26
27

28

                                                       5
